Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 24, 2018                                                                                   Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  157907-8(83)                                                                                        Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
                                                                                                                      Justices
  In re J FERRANTI, Minor.                                          SC: 157907-8
                                                                    COA: 340117; 340118
                                                                    Otsego CC Family Division:
                                                                          13-000071-NA

  ______________________________________/

         On order of the Chief Justice, the motion of the Attorney General to participate in
  oral argument by sharing five minutes of the petitioner-appellee’s allotted time for
  argument is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                September 24, 2018

                                                                               Clerk